Citation Nr: 1418679	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of malaria with fevers.

2.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus and/or exposure to herbicides.

3.  Entitlement to service connection for dermatitis claimed as a skin condition.  

4.  Entitlement to service connection for a heart disorder to include as due to exposure to herbicides.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to November 1967.  Significantly, he had service in the Republic of Vietnam from May 1966 to May 1967 and is in receipt of the Purple Heart and the Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2012, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In June 2010, the Veteran filed a VA Form 21-22, an Appointment of a Veterans Service Organization (VSO) as the Claimant's Representative, indicating that he wished for Disabled American Veterans (DAV) to represent him in this matter. The case was certified to the Board in May 2012 and DAV represented the Veteran during his June 2012 Board hearing.  Subsequently, in February 2014, the Veteran filed a VA Form 21-22, indicating that he wished for the American Legion (AL) to represent him.  Pursuant to 38 C.F.R. § 20.1304, an appellant will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  If such a request is dated after 90 days from the date of certification to the Board, the appellant must show good cause for the change.  If good cause is not shown, the request for a change in representation will be referred to the Agency of Original Jurisdiction (AOJ) upon completion of the Board's action on the pending appeal without action by the Board concerning the request.  In this case, the Veteran has not shown good cause for his request in a change of representation.  As good cause has not been shown, DAV remains the representative in this case at this time and the request for a change in representation is referred to the AOJ.  
	
The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from August through October 2011.  A review of the documents in VBMS reveals a February 2014 claim for an increased rating for diabetes mellitus, a March 2014 diabetes questionnaire, and a February 2014 VA Form 21-22a designating AL as the Veteran's representative.  The remaining documents in Virtual VA and VBMD are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In March 2012 correspondence the Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and in February 2014 correspondence the Veteran raised the issue of entitlement to an increased rating for his service-connected diabetes mellitus.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to service connection for bilateral hearing loss, hypertension, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in a July 2012 statement, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for dermatitis claimed as a skin condition.

2.  Although the Veteran was treated for possible malaria during his military service, pertinent medical evidence indicates that the Veteran does not have residuals of malaria other than possible headaches.

3.  Although the Veteran has complained of a heart disorder, pertinent medical evidence indicates that the Veteran does not have a disability of the heart other than his hypertension.

4.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for dermatitis claimed as a skin condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for residuals of malaria, to include fevers, are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a heart disorder, to include as due to exposure to herbicides, are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

4.  Tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In a July 2012 statement, the Veteran indicated that he wished to withdraw his appeal pertaining to the issue of entitlement to service connection for dermatitis claimed as a skin condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2010 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess/Hartman, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Board notes that the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Board finds significant that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was afforded VA examinations in August 2010 (heart) and September 2010 (audiological) with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in June 2012.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorders and any causal link between the claimed disorders and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect service in Vietnam during the relevant time period.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders, including ischemic heart disease.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

A.  Malaria with Fevers and a Heart Disorder

Service treatment records show that the Veteran was hospitalized for severe headaches and fevers, thought to be malaria, in November 1966.  However, a malaria smear was negative and the symptoms subsequently resolved.  Service treatment records are negative for a heart disorder.  The Veteran's September 1967 separation examination is negative for any indications of malaria or fevers and shows a normal "heart."  Also, in the Veteran's September 1967 report of medical history the Veteran specifically denied "scarlet fever, erysipelas," "diphtheria," "rheumatic fever," "pain or pressure in chest," and "palpitation or pounding heart." 

The earliest evidence of the Veteran's claimed residuals of malaria (other than headaches) and/or a heart disorder (other than hypertension) is the June 2010 claim currently on appeal.  A March 2010 VA treatment record shows complaints of syncope and the Veteran was referred for an echocardiogram (EKG).  He underwent EKG in June 2010 which revealed a normal heart.

The Veteran underwent VA heart examination in August 2010.  The examiner noted that the Veteran's heart was normal and did not provide a diagnosis, other than hypertension.  This examination report noted that the Veteran's last relapse of malaria was in the 1960s.    
    
Here, review of the medical evidence of record indicates that, other than the hypertension issue remanded below, the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed heart disorder.  There is also no evidence of current malaria or residuals, other than the headaches issue remanded below.

The Board observes that the Veteran has complained of a heart disorder and residuals of malaria to include fevers, and asserted that they are related to his military service.  As a layperson, the Veteran is competent, as a layperson, to report that about which he has personal knowledge-to include his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, none of the medical evidence of record reflects a diagnosis of a current heart disorder or residuals of malaria to include fevers -much less, a disorder to have had its onset during military service-and the Veteran has not presented or identified any such evidence or opinion. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran; however, such evidence provides no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of current disability-here, one requiring a medical diagnosis-a  matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence does not establish the existence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claims for service connection for a heart disorder and residuals of malaria to include fevers must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met with regard to this claim. 

Furthermore, the Board finds that VA is not required to obtain any further medical examination and/or opinion as to whether the Veteran has any current heart disorder or residuals of malaria.  As discussed above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(a); 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.  The Veteran has been afforded a VA examination with regard to the claimed heart disorder and this examiner commented on the Veteran's history of malaria in the 1960s.  While the Veteran has not been afforded a VA examination specific to his claimed malaria residuals, under these circumstances, VA has no obligation to obtain any medical opinion commenting upon the existence and etiology of the Veteran's claimed residuals of malaria.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

For all the foregoing reasons, the Board finds that the claims for service connection for a heart disorder and residuals of malaria to include fevers must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Tinnitus

The Veteran contends that he currently has tinnitus as a result of his in-service exposure to excessive noise during his active service.  Specifically, the Veteran explained during a September 2010 VA audiological examination that he was exposed to chronic noise while in the military from artillery with no use of hearing protection.  

The Veteran's service treatment records are negative for tinnitus during service.  Significantly, his September 1967 Report of Medical History the Veteran denied "running ear" but reported 'yes" to "ear, nose, or throat trouble."  

However, the Board notes that the Veteran's DD-214 shows that he had a military occupational specialty (MOS) of Light Weapons Infantryman.  His personnel records also show that he is in receipt of the Purple Heart and the CIB.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  Such state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  However, the provisions of 38 U.S.C.A. § 1154(b)  do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Therefore, the Board finds that the Veteran's allegations of being exposed to excessive noise coincident with such combat service to be credible.  

The Veteran filed a claim for service connection for tinnitus in June 2010.  As above, he was afforded a VA audiological examination in September 2010.  During this examination the Veteran reported an onset of tinnitus 30 years earlier, after leaving the military.  He reported that the tinnitus was his main complaint and that it was "annoying."  The tinnitus was constant.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  This was because, by the Veteran's on report, his tinnitus did not occur until 10 years after he left military service.  In a May 2011 addendum opinion the examiner again opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or the result of in-service noise exposure.  Again, the examiner noted that the Veteran reported an onset of tinnitus 30 years prior to the September 2010 VA examination (approximately 1980) which placed the onset of tinnitus about 10 years after the Veteran left military service and provided no nexus between the Veteran's military noise exposure and the onset of tinnitus.  

The probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current tinnitus.  As above, the September 2010/May 2011 VA examiner reviewed the claims file, interviewed the Veteran, and performed an audiological examination.  She specifically opined that it was less likely than not that tinnitus is related to military service.

The Board accords great probative weight to the September 2010/May 2011 VA examiner's opinion as such is predicated on an interview with the Veteran and a detailed review of his records.  Moreover, the September 2010/May 2011 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

The Board notes that the Veteran has contended on his own behalf that his tinnitus is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno, 6 Vet. App. at 470.  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding tinnitus, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current tinnitus and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's development of tinnitus involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran possesses an expertise in such area.  Additionally, he specifically indicated that his tinnitus had on onset 30 years prior to the September 2010 VA examination, approximately 13 years after his service separation.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current tinnitus. Therefore, as the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

Furthermore, the Veteran has not alleged a continuity of tinnitus symptomatology.  In this regard, he has reported that such disorder began approximately 30 years prior to 2010, which would be in approximately 1980.  As the Veteran was discharged from service in 1967 and his symptoms did not begin for over 10 years, the Board finds that there is no continuity of symptomatology with respect to his tinnitus.

Based on the foregoing, the Board finds that service connection is not warranted for tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal pertaining to the issues of entitlement to service connection for dermatitis claimed as a skin condition is dismissed.

Service connection for residuals of malaria with fevers is denied.

Service connection for a heart disorder is denied.

Service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
	
With regard to the bilateral hearing loss issue, the Veteran contends that he has bilateral hearing loss as a result of his in-service noise exposure.  As above, the Veteran's DD-214 shows that he had an MOS of Light Weapons Infantryman.  His personnel records also show that he is in receipt of the Purple Heart and the CIB.  As such, the Veteran's noise exposure is conceded.

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran was provided with a VA examination in September 2010 to determine whether he met the criteria for a diagnosis of bilateral hearing loss for VA purposes and, if so, the etiology of the hearing loss.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of bilateral hearing loss for VA purposes and also opined that the Veteran's diminished hearing was less likely as not related to his service as the Veteran had normal hearing at separation in 1967.  An addendum opinion was obtained in May 2011.  In this opinion the examiner again opined that the Veteran's diminished hearing was less likely as not caused by or a result of in-service noise exposure.  First, the May 2011 opinion noted that audiograms from the Veteran's service records show normal hearing at induction as well as at separation with no significant decreases in hearing thresholds noted.  Second, the opinion noted that the Veteran had a mild high frequency hearing loss that was not considered disabling for VA purposes.  Third, when compared to average thresholds for male adults in the Veteran's age range, the Veteran's thresholds were not significantly, different than the average 250-2000 Hz.  In the high frequencies of 3000-8000 Hz, the Veteran's hearing thresholds were, in fact, significantly better than the average expected for his age.  In other words, even though the Veteran did not have any other reported noise exposure (aside from the military), he also did not have as much hearing loss as might be expected for a male in his age group.  Therefore, although there was evidence of significant noise exposure during the Veteran's military service, there was no evidence that would support a claim that the diminished hearing seen in September 2010 was the result of that noise exposure.    

Subsequently, in July 2012, the Veteran submitted a May 2012 private audiological report which shows decreased hearing in comparison to the September 2010 VA examination report and, in fact, shows left ear hearing loss pursuant to 38 C.F.R. § 3.385.

Initially, the Board notes that the RO has not had a chance to review the May 2012 private audiological evaluation report.  Furthermore, the Veteran has not waived AOJ consideration of the May 2012 audiological report.  The evidence is pertinent to the claim for service connection for bilateral hearing loss.  Therefore, this additional evidence must be considered by the RO before further appellate review may be undertaken. See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).

Further, in comparing the results of the September 2010 VA audiological examination to the May 2012 private audiological examination, it appears that the Veteran's claimed hearing loss has increased in severity such that reexamination is warranted to determine whether the Veteran currently has a bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.

Additionally, it is unclear whether the September 2010 VA examiner considered the fact that the Veteran's September 1965, November 1965, and September 1967 examination reports were conducted using American Standards Association (ASA) units as opposed to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  In the instant case, Board has converted the ASA units to ISO units (ISO units in parentheses) for the following examination reports:  

September 1965:
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
0 (10)
5 (15)
10 (20)
-5 (0)
Left Ear
0 (15)
0 (10)
0 (10)
0 (10)
15 (20)

November 1965:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 (30)
5 (15)
10 (20)
0 (10)
0 (5)
Left Ear
30 (45)
15 (25)
20 (30)
10 (20)
5 (10)

September 1967:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
0 (10)
0 (10)

0 (5)
Left Ear
0 (15)
0 (10)
0 (10)

0 (5)
	

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the September 2010 VA examiner did not appear to take into account September 1965, November 1965, and September 1967 examination reports as converted from ASA units to ISO units, the Board finds such examination with regard to the bilateral hearing loss issue to be inadequate.  Therefore, a remand is necessary in order to obtain a medical opinion which considers this relevant evidence.

With regard to the hypertension issue, the Veteran contends that his hypertension is secondary to and/or aggravated by his service-connected diabetes mellitus.  A review of the claims file shows that the Veteran was first treated for hypertension in August 1999 and first treated for diabetes in February 2009.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran was afforded a VA diabetes mellitus examination in August 2010.  This examination report shows that the Veteran was diagnosed with hypertension in 2002 and was subsequently diagnosed with diabetes in 2009.  The examiner opined that the Veteran's hypertension is not related to his service-connected diabetes mellitus on a secondary or aggravation basis.  Specifically, the examiner noted that the Veteran's hypertension pre-dated his diabetes and that his hypertension had not worsened or increased due to the diabetes.  

However, the August 2010 VA examiner did not opine whether the Veteran's hypertension was directly related to the Veteran's military service.  Furthermore, the examiner did not provide any sort of rationale as to why the hypertension had not worsened or increased due to the diabetes.  On remand, the August 2010 VA diabetes examiner (or suitable substitute) should be given the opportunity to supplement his or her report and opine whether the Veteran's hypertension is directly related to his military service and provide a rationale as to why the hypertension had not worsened or increased due to the diabetes.  McLendon, 20 Vet. App. at 79; Barr, 21 Vet. App. at 303.  

Additionally, the Veteran has not been provided with VCAA notice pertaining to the secondary service connection aspect of his claim for service connection for hypertension.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

With regard to the headaches issue, service treatment records show that the Veteran was hospitalized for severe headaches and fevers, thought to be malaria, in November 1966.  However, a malaria smear was negative.  The Veteran was afforded a VA neurological examination in August 2010.  This examiner provided a diagnosis of "tension-type headaches."  In an October 2010 addendum opinion the examiner wrote that the headaches were less likely than not due to or related to military service.  The examiner, however, did not provide a rationale for the opinion rendered.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  Thus, the examination report must be returned to the August 2010 examiner (or suitable substitute) for an addendum in which the examiner provides a rationale for the opinion reached.  

With regard to all of the remanded claims, it appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that the Veteran consistently sought VA treatment from June 2008 through October 2011 but there are no treatment records dated after October 2011.  Hence, the RO should obtain any outstanding VA treatment records since October 2011.  

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
bilateral hearing loss, hypertension, and/or headaches.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.
	
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss, hypertension, and/or headaches since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to diabetes mellitus.

3. The RO should obtain all outstanding VA treatment records dated from October 2011 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file. 

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for an audiology examination to determine whether any current hearing loss is the result of a disease or injury in active service, specifically in-service noise exposure.

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished. 

For any current hearing loss found upon examination, provide an opinion regarding:

(a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that it had its onset during active service or is otherwise the result of a disease or injury in service; 

(b) whether it preexisted active service and was not aggravated; or 

(c) whether it preexisted service and underwent aggravation (i.e. permanent increase in severity) beyond the normal course of disability. 

In this regard, the examiner should consider the audiometric findings as noted on the Veteran's September 1965, November 1965, and September 1967 examination reports as converted from ASA units to ISO units and the details regarding the Veteran's reported post-service noise exposure.

If a finding of aggravation beyond the normal course of disability is made, the examiner must also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report noise exposure in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Return the examination report and claims file to the examiner who conducted the August 2010 VA diabetes examination (or another appropriate examiner if unavailable) for an addendum opinion in regard to the Veteran's claimed hypertension.  The examiner is requested again to review the claims folder in order to render an opinion as to the following:  

(a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension had its onset during service, was manifested to a compensable degree within the first post-service year, or is otherwise medically related to  his active military service.  

(b).  whether it is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the pathology, symptoms and signs of the Veteran's service-connected diabetes mellitus caused an aggravation (permanent worsening) of his hypertension beyond its natural progress.  If so, the examiner should identify the clinical signs and manifestations of his hypertension which establish: (i) the baseline level of severity of his hypertension before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of his hypertension; and (ii) the current level of severity of his hypertension at (or after) the onset of aggravation (permanent worsening).

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his clinical experience, medical expertise, and sound medical principles. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Return the examination report and claims file to the examiner who conducted the August 2010 VA neurological examination (or another appropriate examiner if unavailable) for an addendum opinion in regard to the Veteran's claimed tension headaches disability.  In regard to the examiner's opinion that the "headaches are less likely than not due to or related to military service," please provide a supporting rationale for the conclusion reached.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


